                                                                                      FILED
                                                                        U.S. DiSmOT COURT

                        3ffn tjje ?Eniteb States! ©iBJtrict C&iitt
                        Jfor tlje ^otitljern 2Bigtritt of
                                                                         f f r.!/
                                                                        v.. LlIuv
                                   l^aptrogg 2Btbts(ion                f;* ,") !i['



                                                       *
              JAMAL E. COLLINS,
                                                       *

                                                       +
                         Plaintiff,                            CIVIL ACTION NO.: 5:18-cv.73
                                                       *


                   V.
                                                       *

                                                       *
              THOMAS TERRELL; and ELIZABETH
                                                       *
              MARTYN,

                                                       *
                         Defendants.

                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.         Dkt. No. 50.   No party filed Objections to this

              Report and Recommendation.         Accordingly, the Court ADOPTS the

              Magistrate Judge's Report and Recommendation, GRANTS as

              unopposed Defendant Martyn's Motion to Dismiss, and DISMISSES

              without prejudice Plaintiff's claims against Defendant Martyn.

                   SO ORDERED, this          ]^ d^of                  ^                 , 2020.

                                               bN. LISA /GODBEY W00D7""~^JOTGE
                                              UtSJITED S^TES DISTRICT COURT
                                               )UTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
